Citation Nr: 0502120	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of coronary by-pass surgery, with infection and 
sternal debridement and partial sternotomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976; and other service from May 1980 to May 1981.  

This matter arose on appeal from a July 2002 rating decision 
issued by the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office, which denied compensation under 38 
U.S.C.A. §1151, for residuals of a coronary by-pass surgery, 
with infection, sternal debridement, and partial sternotomy.  


FINDING OF FACT

Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.  Evidence of lack 
of informed consent is also not of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of 
a coronary by-pass surgery, with infection, sternal 
debridement, and partial sternotomy, under the provisions of 
38 U.S.C.A. § 1151, have not been met. 38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.361 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).

To comply with the VCAA provisions, VA must first notify the 
claimant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits may be 
issued.  The notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  A fourth 
element of the requisite notice requires that VA "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
Pelegrini, 18 Vet. App. at 122.  However, Pelegrini did not 
address the issue of whether failure to provide such VCAA-
complying notice before the issuance of an unfavorable AOJ 
decision could constitute harmless error.  Id.  Rather, the 
Court stated that the Board must "ensure that the appellant 
is provided the content-complying notice to which he is 
entitled, unless the Board makes findings on the completeness 
of the record or on other facts permitting this [Court] to 
make a conclusion of lack of prejudice from improper 
notice."  Id. (citing Conway v. Principi, 353 F.3d 1369, 
1375 (Jan. 7, 2004)).  

In this case, the Board finds that the procedural defect of 
failing to issue VCAA notice prior to the issuance of the 
unfavorable agency determination has been cured.  Here, the 
RO received the veteran's request for compensation under 38 
U.S.C.A. § 1151 in August 2001 and issued the rating decision 
in July 2002.  VCAA notice was sent in  December 2001; 
however, it provided incorrect information regarding the 
establishment of entitlement under 38 U.S.C.A. § 1151.  The 
RO recognized its error in November 2003 and sent the veteran 
the appropriate form of VCAA notice for his claim.  The 
November 2003 VCAA notice informed the veteran of the 
evidence of record, additional evidence VA would attempt to 
obtain on his behalf, and evidence that he was expected to 
submit.  The veteran was also informed of his responsibility 
to submit all evidence in his possession, particularly those 
records not in the possession of a federal agency.  The 
veteran was given additional time to submit evidence and 
arguments.  The veteran's representative submitted VA Form 
646 on his behalf in June 2004, and did not indicate that 
there was any additional evidence available which would 
substantiate the veteran's claim.  As such, the Board finds 
that the issue is ready for the Board's adjudication, without 
prejudice to the veteran.

In addition, the RO has made numerous attempts to develop the 
record on his behalf.  The statement of the case (SOC), 
issued in August 2003, informed the veteran of the evidence 
of record and all applicable regulations.  The SOC also 
provided the veteran with additional opportunities to submit 
evidence in support of his claim.  He was given ample time to 
respond.  A Report of Contact noted that the RO spoke with 
the veteran to determine the location and time frames of his 
VA Medical Center (VAMC)treatments.  Subsequently, the RO 
obtained the veteran's VAMC treatment records and conducted a 
post-operative examination with the veteran to assess the 
cause of the veteran's post-operative infections.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the veteran.  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway, 353 F.3d 
at 1375.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.

II.  Facts

The veteran asserts that compensation is due as a result of 
negligent VA medical care following a May 1997 coronary by-
pass surgery.  

In May 1997, the veteran presented complaining of unstable 
angina.  A cardiac catheterization revealed triple vessel 
coronary artery disease.  Bypass surgery was conducted the 
following day.  The veteran's sternum was closed with 
stainless steel wires.  The sternum fascia was closed with 
Vicryl sutures.  The veteran was discharged on May 6, 1997, 
without complications.

On May 23, 1997, the veteran presented complaining of 
drainage from his median sternotomy incision.  VAMC surgical 
records noted that the veteran's sternum had a long area 
which had been opened for the median sternotomy, and that the 
veteran's sternum was debrided back to bleeding tissue, 
muscle and bone.  The veteran was taken in for surgery to 
clean the wound and assess the problem.  The stainless steel 
wires used to close the veteran's sternum during the by-pass 
were remove.  A portion of the veteran's sternum was also 
removed.  Bone, skin, pectoralis fascia and muscle were 
debrided back to bleeding tissue muscle and bone.  The 
veteran was admitted to the hospital for six weeks for 
intravenous therapy for the infection.

In August 2001, the veteran submitted his request for 
compensation, contending that his treating physicians and 
nurses ignored statements and notes that the veteran had an 
allergy to metals, and inserted stainless steel wire to close 
the sternum during his coronary by-pass surgery in 1997, 
which led to his subsequent infection and hospitalization.

In May 2002, the veteran reported for a VA examination to 
determine the cause of his post-operative infection.  During 
the examination, the veteran reported that he was allergic to 
Vancomycin, Demerol, Stadol, Cytotec.  He also indicated that 
he felt he was allergic to skin staples and metal.

The examiner reported that May 1997 laboratory reports 
revealed that the veteran's wound contained staphylococcus 
aureus, citrobacter, and enterococcus bacteria.  The 
veteran's statements that he also had pseudomonas were not 
specifically addressed in his VAMC treatment records. 

The examiner noted that the veteran currently has chronic 
nonunion of the sternum in its central portion at a site 
around the incision.  The anterior chest was reported as 
completely healed, with instability between the two portions 
of the non-united sternum.  The examiner stated that the 
veteran tolerates the instability without significant pain.

When asked about his claims of metal allergies, the veteran 
stated that in the late 1980's, early 1990's, he had 2 
separate inguinal hernia operations, both of which involved 
skin closure with staples, which were removed the following 
day because of infection.  The examiner noted though, that 
the veteran had not provided any information confirming the 
post-operative infections by bacteriology studies or hospital 
records.  The examiner further indicated that the veteran's 
idea that he was allergic to skin staples "allegedly comes 
from what his surgeon told him.  No documentation [was] 
provided."  He also provided the following assessment:

I do not feel that the infection 
which occurred after the coronary 
artery bypass surgery on [May 1, 
1997] was likely at all caused by 
the metal sutures or by an allergy 
to metal.

The fact that this type of surgery 
characteristically is associated 
with a very complex multifactoral 
routine involving numerous avenues 
through which organisms can be 
introduced, including endotracheal 
intubation, multiple site vascular 
cannulations, intravenous fluid and 
blood injection, coronary artery 
bypass procedures with 
extracorporeal circulation[,] 
involve literally dozens of possible 
entry sites for infection.  So far 
as I am aware, it is that complex 
environment with the multiple 
sources of possible infection that 
most likely result[ed] in the 
sternal and wound infections rather 
than an alleged allergy to metal 
sutures, which I have to assume is 
very uncommon because they are so 
commonly used in the sternum and we 
do not have any body of opinion with 
which I am aware in which metal 
allergy is incriminated.

III.  Criteria

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is 


a qualifying additional disability or qualifying death if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility.  In addition, the proximate cause of 
the disability or death must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy program upon which the 
claim is based to the veteran's condition after such care, 
treatment examination , services, or program has stopped.  
VA considers each involved body part or system separately.  
See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990).

IV.	Analysis

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The veteran presented at a VAMC complaining of unstable 
angina in May 1997, and was then admitted and scheduled for 
coronary by-pass surgery on May 1, 1997.  The evidence of 
record does not indicate any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA either during the operation or in 
post-operative care.  Rather, the surgical notations indicate 
that the aorta was cannulated without complications.  The 
veteran only had to be defibrillated once as required by this 
type of surgery, and came off cardiopulmonary bypass very 
easily.  The surgeon noted that the patient was doing well 
and was hemodynamically stable.  He tolerated the procedure 
well.  The veteran was discharged from the hospital without 
problems.  As such, there is no indication of any 
carelessness, negligence, lack of proper skill, error in 
judgment , or similar instance of fault on part of the VA 
either during the surgery or immediately thereafter.

The Board recognizes that the veteran reported with a wound 
infection on May 23, 1997, nearly seventeen days after his 
discharge from the hospital.  The veteran has attributed the 
cause of his infection to an allergic reaction caused by the 
stainless steel wires used to close his sternum.  While the 
veteran is competent to describe his symptoms, competent 
medical evidence is required to establish such a diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge).  As such, the Board finds 
that the competent medical evidence has not attributed the 
proximate cause of the veteran's infection to any known metal 
allergy or any negligence, carelessness, error in judgment, 
or similar instance of fault on the part of VA health care 
providers.  Rather, the VA examiner, upon consulting with the 
veteran and extensively reviewing the surgical notes, post-
operative care reports, and other VAMC treatment records, 
found that the complex environment, with multiple sites of 
entry and thereby multiple sources of infection, most likely 
caused the sternal and incision infections.  Significantly, 
the examiner found that the surgeon's use of metal wire to 
close the sternum was a common practice in the field, and 
acknowledged that he had never heard of any type of allergic 
reaction resulting from the use of such.  Therefore, even if 
the Board were to accept the veteran's statements that he had 
an allergy to metal, the examiner noted that such a reaction 
would have to be very rare, given the commonality of the 
procedure and the subsequent lack of medical opinion 
supporting such a contention that the use of stainless steel 
wire in bypass surgeries could cause an allergic reaction.  
Significantly, the examiner has not designated the proximate 
cause of the veteran's disability to any known allergy, nor 
any negligence, carelessness, or error on the part of VA 
health care providers, nor indicated that such a reaction 
could have been a reasonably foreseeable event.

The evidence also indicates that the VAMC and health care 
physicians exercised reasonable care in the treatment of the 
sternal and wound infections. 


After reporting with signs of infection, the veteran was 
taken into surgery to drain the infection, clean the 
incision, and remove the infected sternum.  Furthermore, the 
veteran was admitted to the hospital for six weeks for 
intravenous antibiotic therapy to clear the infection after 
it was determined that home therapy was not an option.
As such, the Board finds that the VAMC and health care 
professionals exercised reasonable care during the coronary 
by-pass surgery and subsequent treatments for sternal and 
incision infections.  Accordingly, compensation as allowed 
under 38 U.S.C.A. §1151 for failure to exercise reasonable 
care during the course of the veteran's treatment is not 
warranted.

Additionally, the Board notes that entitlement for 
compensation under 38 U.S.C.A. § 1151 is not warranted due to 
lack of informed consent regarding the coronary bypass 
surgery or subsequent procedures required to clear the 
infections.  The veteran has not stated that he did not 
consent to any of the surgeries or treatment plans.  The 
veteran's VAMC treatment records do not indicate that the 
veteran refused consent to the necessary procedures.  As 
such, the Board finds that the preponderance of the evidence 
is against granting compensation under 38 U.S.C.A. § 1151 due 
to lack of informed consent.

The Board is aware that the veteran had reported that he had 
had training and qualified as a licensed vocational nurse.  
However, he has presented nothing to suggest that he has the 
knowledge to establish a diagnosis of an allergy to metal.  
As such, his opinion remains not competent.

The opinion of the VA examiner, in 2002, also leads to the 
conclusion that the infection was reasonably foreseeable.  
Rather, the examiner noted that the surgery was associated 
with a very complex multifactoral routine involving numerous 
avenues through which organisms can be introduced.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of 


the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of coronary by-pass surgery, with infection and 
sternal debridement and partial sternotomy, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


